Citation Nr: 1414133	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-15 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected left shoulder rotator cuff tendonitis with impingement syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991, from February 2003 to May 2004, from January 2009 to February 2009, and from October 2009 to October 2010.  He also has an unverified period of active duty training with the United States Army Reserve beginning in February 2011.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  The claims were remanded by the Board in January 2013 for additional development.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The issues of service connection for a low back disability and for a right shoulder disability, including as secondary to service-connected left shoulder rotator cuff tendonitis with impingement syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current diagnosis of bilateral hearing loss disability for VA purposes is not of record.

2.  The Veteran has competently and credibly reported that tinnitus had its onset during active duty service as a result of in-service noise exposure and that he has experienced tinnitus since service; the Board resolves all reasonable doubt in his favor by finding service connection is warranted on a direct basis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159 as they pertain to that claim. 

In regards to the claim for service connection for bilateral hearing loss, upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board acknowledges that the notice sent to the Veteran prior to the initial adjudication of his claim for service connection for bilateral hearing loss was deficient.  See February 2005 letter.  Additional, adequate notice, however, was provided in a January 2009 letter and the claim was readjudicated in a March 2009 statement of the case (SOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist was also met in this case.  The Veteran's service treatment records dated prior to May 2004 are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file and VA examinations with respect to the claim for service connection for bilateral hearing loss were conducted in January 2005 and April 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that no opinion was provided in January 2005; it finds that the VA opinion obtained in April 2013 is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for bilateral hearing loss has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges at this juncture that it remanded the claim for service connection for bilateral hearing loss in part to verify the Veteran's complete military service history and take all actions necessary to locate all available service personnel and service treatment records.  The Board also acknowledges that service treatment records that post-date the Veteran's May 2004 discharge from active duty service have not been obtained.  There is no prejudice in proceeding with adjudication of the claim for service connection for bilateral hearing loss, however, as the Veteran did not exhibit hearing loss per VA standards at the time of his April 2013 VA examination.  

There was substantial compliance with the Board's other January 2013 remand instructions as the Veteran was asked to identify any updated treatment records relating to his bilateral hearing loss disability since July 2010, see January 2013 letter, and another VA examination was conducted in April 2013.  The Board notes that no response was received from the Veteran regarding VA's request for updated bilateral hearing loss treatment records.  

Based on the foregoing, all known and available records relevant to the issue of service connection for bilateral hearing loss have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claim for service connection for bilateral hearing loss at this time is not prejudicial to the appellant.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculosis disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1335 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. 

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he developed bilateral hearing loss and tinnitus secondary to his in-service noise exposure.  Through his statements and testimony, he has established having been exposed to acoustical trauma during service.

The available service treatment records are devoid of reference to complaint of, or treatment for, any hearing problems, to include complaint of a decrease in hearing acuity and/or complaint of tinnitus.  The Board acknowledges that a comparison of the audiological findings noted on the Veteran's July 1990 enlistment examination and a November 1993 quadrennial examination revealed an upward shift in a majority of tested thresholds.  The Veteran, however, denied any ear, nose or throat trouble and a hearing loss at the time of a May 2004 discharge examination.  See report of medical history.  

The Veteran has undergone two VA audio examinations in conjunction with this claim.  On the authorized audiological evaluation in January 2005, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
5
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  On the authorized audiological evaluation in April 2013, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
10
5
10
10
15

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  While the Board acknowledges the upward shift in a majority of tested thresholds between July 1990 and November 1993, there is no post-service evidence that he has hearing loss per VA standards.  See 38 C.F.R. § 3.385.  Nor is there evidence he exhibited hearing loss per VA standards within one year of his March 1991, May 2004, February 2009, and/or October 2010 discharges from active duty service.  For these reasons, service connection for bilateral hearing loss must be denied. 

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does find that service connection is warranted for tinnitus.  It acknowledges that the available service treatment records are devoid of reference to complaint of, or treatment for, tinnitus.  The Board also acknowledges that the January 2005 VA examiner indicated that the Veteran's normal hearing did not support his claim for tinnitus, and that the April 2013 VA examiner was of the opinion that it is less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure because there were no significant threshold shifts after the Veteran's 2009 tour of active duty and, thus, no objective factors seen for while the etiology of tinnitus could be attributed.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the foregoing, the Board resolves all reasonable doubt in the Veteran's favor by finding service connection for tinnitus is warranted on a direct basis.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.  


REMAND

The claims for service connection for disabilities of the low back and right shoulder were remanded by the Board in January 2013 in pertinent part to request the Veteran to identify all of his periods of military service, including dates of service, type of service (active duty, active duty for training, inactive duty for training), and units assigned and, thereafter, to contact his most recent Reserve or National Guard component and request a physical search for his service treatment records from May 2004 to present.  The Veteran did not provide a response to a January 2013 letter, but a detailed review of the claims folder reveals that when he filed his claim in May 2004, the Veteran reported being assigned to 288 Quarter Master Company within the last two years.  See VA Form 21-526.  This same unit appears on documents submitted by the Veteran in April 2009.  It appears that the Veteran was transferred to the 812 Quarter Master Company, 2nd Platoon Area SPT located at 1300 Teege Avenue, Harlingen, Texas, 78550, at the time of his October 2010 discharge from service.  See DD 214.  This is the same unit that ordered him to active duty training in San Salvador, El Salvador, in February 2011.  

The Board acknowledges that the RO sent a letter to the United States Army Reserve Unit, 288 Quarter Master Company located at 406 North Ben Jordan Street, Victoria, Texas, 77901 (the address provided by the Veteran in his May 2004 VA Form 21-526) in March 2005.  There is no indication that any response was received and no further action was taken, which is required by regulation.  See 38 C.F.R. § 3.159(c)(2).  There is also no indication that efforts were made to contact the 812 Quarter Master Company, 2nd Platoon Area SPT located at 1300 Teege Avenue, Harlingen, Texas, 78550.  In addition, the AMC sent letters to the Texas National Guard in April 2013 and August 2013, and a letter to the Texas State Guard in September 2013, though there is no indication that the Veteran ever served in the National Guard.  On remand, efforts should be made to contact both the United States Army Reserve Unit, 288 Quarter Master Company located at 406 North Ben Jordan Street, Victoria, Texas, 77901; and the 812 Quarter Master Company, 2nd Platoon Area SPT located at 1300 Teege Avenue, Harlingen, Texas, 78550.  

The Board also remanded the Veteran's claim for service connection for a right shoulder disability for an adequate VA examination.  The Board specifically instructed that if the examiner determined that it is not at least as likely as not that the Veteran's current right shoulder disability was incurred or aggravated during his military service, an opinion was to be provided as to whether it is at least as likely as not that the Veteran's right shoulder disability has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected left shoulder rotator cuff tendonitis with impingement syndrome.  No opinion addressing the Veteran's claim for service connection on a secondary basis was provided during the April 2013 shoulder and arm conditions Disability Benefits Questionnaire (DBQ).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.

As the claims are being remanded for the foregoing reasons, the Board finds that additional development should also be conducted.

The Veteran has submitted service treatment records dated prior to May 2004 on many occasions since the inception of his claim.  On remand, he should be asked to submit any service treatment and/or service personnel records he has in his possession that are dated after his May 2004 discharge from active duty service.  

In a June 2008 VA Form 21-4138, the Veteran asked the RO to request records related to his low back from the Audie L. Murphy Hospital pain clinic.  He did not, however, provide the requisite VA Form 21-4142.  On remand, he should be asked to provide this form in order for VA to request records from that facility.  

The Veteran did provide a VA Form 21-4142 in February 2006 in reference to records related to his back from Dr. M.L.S., at which time he noted he had been treated by that provider from November 2005 to the present.  The RO sent Dr. S. a letter requesting records in May 2006.  That same month, Dr. S. responded that the last office visit for the Veteran was May 24, 2005.  No records were provided.  The Veteran was notified of Dr. S.'s response in June 2006 and was requested to re-submit the VA Form 21-4142 with a beginning treatment date of May 2005, but no response was received.  Given the fact that the claim for service connection for a back disability is being remanded for other reasons, the Veteran should be given another opportunity to provide the requisite release of records from Dr. S.  

Lastly, treatment records from the South Texas VA Healthcare System were obtained by the RO in November 2004, February 2005, May 2006, November 2006 and December 2007.  After that, the only VA treatment records were submitted by the Veteran.  Review of the Veteran's Virtual VA electronic file, however, reveals that VA treatment records dated between November 2007 and November 2011 have been obtained.  On remand, records from this facility dated since November 2011 should be associated with the claims files.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any service treatment and/or service personnel records he has in his possession that are dated after his May 2004 discharge from active duty service.  

2.  Ask the Veteran to provide a VA Form 21-4142 in order for VA to request records related to his low back from the Audie L. Murphy Hospital pain clinic.  

3.  Ask the Veteran to provide a VA Form 21-4142 in order for VA to request records related to his low back from Dr. M.L.S.  The Veteran should be notified that Dr. S. reported in May 2006 that the Veteran was last seen on May 24, 2005.  The Veteran should indicate whether he has received treatment from this provider subsequent to May 24, 2005.  

4.  Obtain records from the South Texas VA Healthcare System, dated since November 2011.  

5.  Contact both the United States Army Reserve Unit, 288 Quarter Master Company located at 406 North Ben Jordan Street, Victoria, Texas, 77901; and the 812 Quarter Master Company, 2nd Platoon Area SPT located at 1300 Teege Avenue, Harlingen, Texas, 78550, and request complete copies of the Veteran's service treatment records, to include any clinical records, and service personnel records from May 2004 to present.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

6.  Return the claims files and a copy of this remand to the VA examiner who conducted the April 2013 shoulder and arm conditions DBQ.  The examiner is asked to provide an addendum opinion as to the following:

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left shoulder rotator cuff tendonitis with impingement syndrome caused the right shoulder disability?

(b) If the answer to (a) is no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected left shoulder rotator cuff tendonitis with impingement syndrome aggravated (i.e., caused an increase in severity of) the right shoulder disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right shoulder disability (i.e., a baseline) before the onset of the aggravation. 

If the April 2013 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled and the requested opinion provided.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the remaining claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


